Name: Commission Regulation (EEC) No 1607/88 of 9 June 1988 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: political geography;  technology and technical regulations;  tariff policy
 Date Published: nan

 No L 143/ 18 Official Journal of the European Communities 10 . 6 . 88 COMMISSION REGULATION (EEC) No 1607/88 of 9 June 1988 re-establishing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be re-established, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the Eurpean Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol 1 thereto ; Having regard to Council Regulation (EEC) No 4186/87 of 21 December 1987 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (1988) (2), and in particular Article 1 thereof, Whereas the abovementioned Protocol 1 and Article 1 5 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of customs duty into the Community, subject to the annual ceiling of 1 2 947 tonnes, above which the customs duties applicable to third countries may be re-established ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached that ceiling ; Article 1 From 13 June to 31 December 1988 , the levying of customs duties applicable to third countries shall be on imports into the Community of the products listed in the Annex, originating in Yugoslavia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 41 , 14. 2. 1983, p . 2 . 2 OJ No L 400, 31 . 12. 1987, p . 6 . 10 . 6 . 88 Official Journal of the European Communities No L 143/ 19 ANNEX Order No CN code Description of goods 01.0160 7304 7304 10 7304 10 10 7304 10 30 7304 10 90 7304 20 7304 20 91 7304 20 99 7304 31 7304 31 91 7304 31 99 7304 39 7304 39 10 7304 39 51 7304 39. 59 7304 39 91 7304 39 93 7304 39 99 7304 41 7304 41 90 7304 49 7304 49 10 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel :  Line pipe of a kind used for oil or gas pipelines :   Of an external diameter not exceeding 168,3 mm   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm   Of an external diameter exceeding 406,4 mm  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas :   Other :    Of an external diameter not exceeding 406,4 mm    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel :   Cold-drawn or cold-rolled (cold-reduced) :    Other :     Precision tubes     Other   Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall ­ thicknesses (')    Other :     Other :      Other :       Threaded or threadable tubes (gas pipe) :        Plated or coated with zinc        Other       Other, bf an external diameter :        Not exceeding 168,3 mm        Exceeding 168,3 mm, but not exceeding 406,4 mm        Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel :   Cold-drawn or cold-rolled (cold-reduced) :    Other   Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall ­ thicknesses (')    Other :     Other :      Of an external diameter not exceeding 406,4 mm      Of an external diameter exceeding 406,4 mm  Other, of circular cross-action, of other alloy steel :   Cold-draw or cold-rolled (cold-reduced) :    Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length :     Not exceeding 4,5 m     Exceeding 4,5 ,m    Other :     Other :      Precision tubes      Other   Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall ­ thickness (')    Other, straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 °/o of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 49 91 7304 49 99 7304 51 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 7304 59 10 (') Entry under this code is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions (combined nomenclature). No L 143/20 Official Journal of the European Communities 10 . 6. 88 Order No CN code Description of goods 01.0160 (cont 'd) 7304 59 31 7304 59 39     Not exceeding 4,5 m     Exceeding 4,5 m    Other :     Other : ! 7304 59 91      Of an external diafneter not exceeding 168,3 mm 7304 59 93      Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 59 99      Of an external diameter exceeding 406,4 mm 7304 90  Other : 4304 90 90   Other 7305 Other tubes' and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel : 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted of similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of : 7306 10 11    Not more than 168,3 mm \ 7306 10 19    More than 168,3 mm, but not more than 406,4 mm 7306 10 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other, welded, of circular cross-section, of iron or non-alley steel :   Other :    Precision tubes, with a wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm    Other : 7306 30 30     Electrical conduit tubes     Threaded or threadable tubes (gas pipe) : 7306 30 51      Plated or coated with zinc 7306 30 59      Other     Other, of an external diameter :      Not exceeding 168,3 mm : 7306 30 71       Plated or coated with zinc 7306 30 79       Other 7306 30 90 _____ Exceeding 168,3 mm, but not exceeding 406,4 mm \ 7306 40  Other, welded, of circular cross-section, of stainless steel :   Other : I 7306 40 91    Cold-drawn or cold-rolled (cold-reduced) 7306 40 99    Other 7306 50  Other, welded, of circular cross-section, of other alloy steel :   Other : 7306 50 91    Precision tubes 7306 50 99    Other 7306 60  Other, welded, of non-circular cross-section :   Other :    Of rectangular (including square) cross-section, with a wall thickness : l 7306 60 31     Not exceeding 2 mm 7306 60 39     Exceeding 2 mm I 7306 60 90    Of other sections 7306 90 00  Other